Citation Nr: 1241969	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  02-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by blisters on the lips and mouth, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder manifested by an upset and acidic stomach, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a disorder manifested by memory loss, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder manifested by generalized weakness and fatigue in the muscles and joints, including as due to an undiagnosed illness.

5.   Entitlement to service connection for a disorder manifested of shortness of breath, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral shoulder disorder, including as due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as bilateral elbow pain and numbness and tingling of the hands, including as due to an undiagnosed illness.

8.  Entitlement to service connection for a bilateral hip disorder, including as due to an undiagnosed illness.

9.  Entitlement to service connection a bilateral knee disorder, including as due to an undiagnosed illness.

10.  Entitlement to service connection for a bilateral ankle disorder, including as due to an undiagnosed illness.

11.  Entitlement to service connection for a disorder manifested by leg cramps, including as due to an undiagnosed illness.

12.  Entitlement to service connection for a disorder manifested by chest pain and heart palpitations, including as due to an undiagnosed illness.

13.  Entitlement to service connection for a neck disorder, including as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995, which included service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As outlined in the Board's previous decision, this case has a lengthy procedural history.  The Veteran's appeal stems from his service connection claims filed in October 1995, approximately one month after his discharge from active service.  The Veteran perfected a substantive appeal of his claims in February 2002 and requested to participate in a Board hearing conducted at the RO.  The Veteran was scheduled to testify at his requested hearing in January 2006; however, he failed to appear.  In April 2006, the Board issued a decision addressing the Veteran's appeal, denying service connection for a right wrist ganglion cyst, frostbite residuals, and loss of protective skin pigment.  The remainder of the Veteran's claims were remanded for further evidentiary development, and the RO/Appeals Management Center (AMC) completed the requested development and readjudicated the Veteran's claims.  While the record fails to reveal that the Veteran made a second request to participate in a Board hearing, the Veteran was nevertheless scheduled to testify at another Board hearing conducted at the RO, which was held in September 2011 before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

The issues of entitlement to service connection for shoulder, elbow, knee, ankle, and neck disorders; a disorder manifested by shortness of breath; a disorder manifested by an upset and acidic stomach; and a disorder manifested by numbness and tingling in his hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service dental treatment records note the presence of oral lesions.

2.  The Veteran is currently-diagnosed with a form of oral lesions, characterized as an idiopathic vesicular phenomenon, which the Veteran has credibly reported experiencing since service, and which has been clinically assessed as a long-standing condition.

3.  The Veteran has not been diagnosed with any disorders manifested by hip, joint, leg, cardiac, and memory impairments, and no objective evidence of impairments related to the Veteran's reported symptomatology has been clinically observed during this appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for oral lesions, diagnosed as an idiopathic vesicular phenomenon, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

2.  The criteria for service connection for disorder manifested by memory loss, to include as secondary to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

3.  The criteria for service connection for disorder manifested by generalized weakness and fatigue in the muscles and joints, to include as secondary to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

4.  The criteria for service connection for a bilateral hip disorder, to include as secondary to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

5.  The criteria for service connection for disorder manifested by leg cramps, to include as secondary to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

6.  The criteria for service connection for disorder manifested by chest pain and heart palpitations, to include as secondary to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's claim seeking service connection for a disorder manifested by blisters on the lips and mouth, the Board is granting the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and assist is warranted.

Regarding the Veteran's service connection claims for a bilateral hip disorder and disorders manifested by memory loss, generalized weakness and fatigue of the muscles and joints, leg cramps, and chest pain and heart palpitations, VA's notice requirements were satisfied by a letter issued in June 2006.  This letter apprised the Veteran of the criteria for establishing service connection; the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf; and the methods by which VA determines disability ratings and effective dates.  While this notice was not provided to the Veteran prior to the initial adjudication of his claims, the RO/AMC subsequently readjudicated his claims, as reflected by June 2011, February 2012, and October 2012 supplemental statements of the case.  Therefore, any defect with regard to the manner, content, or timing of the notice provided has been rendered harmless.

Regarding VA's duty to assist, the Veteran's service treatment records and VA treatment records have been obtained.  The Veteran also testified at a Board hearing conducted before the undersigned Veterans Law Judge, at which time he stated that there he was unaware of any relevant, outstanding treatment records that VA had not obtained.  Furthermore, the Veteran was provided with several relevant VA examinations during the instant rating period, and the Board finds that the aspects of these examinations relating to the claims dispositively addressed in this appeal are sufficient for adjudicatory purposes.  Specifically, the examination reports reflect comprehensive clinical findings, and the examiners' conclusions that the Veteran does not have any diagnosable disorders that could be related to his claimed conditions are unequivocal and predicated on an accurate review of the record.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims decided in this appeal.  

As VA's duties to notify and assist have been met with regard to the aforementioned claims, there is no prejudice to the Veteran in adjudicating this aspect of his appeal.

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of certain illnesses.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Turning first to the Veteran's service connection claim for a disorder manifested by blisters on the lips and mouth, including as due to an undiagnosed illness, the Board notes that during his 2012 VA examination, the Veteran was diagnosed with a form of oral lesions, characterized as idiopathic vesicular phenomenon, which the examiner opined is perhaps a variant of lichen planus.  Moreover, the examiner opined that a physical examination of these lesions indicated that they had been present for a long time.  The examiner's opinion of the longstanding presence of these lesions is consistent with the a March 1993 service dental treatment record noting the presence of fibrotic palatal tissues; the Veteran's claim for this condition upon his discharge from service; his VA treatment for leukoplakia under his tongue in December 2002; an August 2011 VA treatment record noting the presence of a growth on the Veteran's gums; and the Veteran's report that he developed these lesions in service and has experienced this recurring condition since his discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).

The Board acknowledges that the 2012 VA examiner declined to link the Veteran's diagnosed oral lesions to service; however, the examiner failed to acknowledge the documented presence of oral lesions in service and provided no supporting rationale for this opinion.  Accordingly, this medical opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Thus, the more probative evidence of record reflects that the Veteran was treated for oral lesions in service, sought service connection for oral lesions upon his discharge from service, has reported experiencing oral lesions continually since service, was treated for oral lesions in 2002 and 2011, and is currently-diagnosed with oral lesions that have been characterized as long-standing.  Accordingly, a basis for granting service connection for oral lesions, currently-diagnosed as idiopathic vesicular phenomenon, has been presented.  Therefore, this portion of the Veteran's appeal is granted.

With regard to the Veteran's claims seeking service connection for a bilateral hip disorder and disorders manifested by memory loss, generalized weakness and fatigue of the muscles and joints, leg cramps, and chest pain with heart palpitations, the Board notes that throughout the course of the his appeal (i.e. during the period of time since his discharge from service), the Veteran has not been diagnosed with any disease or disability that is manifested by these reported symptoms.  Specifically, the Veteran's post-service VA treatment records fail to reflect diagnoses related to these claimed conditions, and the several VA examinations afforded to the Veteran during the pendency of his appeal have also failed to produce any related diagnoses.  As outlined above, generally, the threshold requirement for establishing service connection is a diagnosis related to the claimed condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

However, as the Veteran had service in the Persian Gulf War, the provisions of 38 C.F.R. § 3.317 are applicable, and if the provisions of this regulation are met, the Veteran may establish entitlement to service connection for his claimed disorders as manifestations of Gulf War-related undiagnosed illnesses.  However, in order to establish the presence of chronic undiagnosed illness for which service connection may be granted pursuant to 38 C.F.R. § 3.317, it is not sufficient that the Veteran merely reports continuous related symptomatology.  Rather, there must be "objective indications of chronic disability" that include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.   

However, no such objective evidence of the Veteran's reported symptomatology has been clinically observed during the instant rating period.  No hip abnormalities have been noted, and the Veteran demonstrated full range of hip flexion, with no evidence of painful motion, during his 2012 VA examination.  With regard to the Veteran's report of experiencing a memory loss, his treatment records reference his ongoing complaint.  However, no objective evidence of a memory impairment was observed during the Veteran's 2006 VA examination, and the Veteran refused to participate in his scheduled 2012 VA psychiatric examination; therefore, no memory impairment was observed at this time, as well.  Moreover, no cardiac abnormalities have been clinically observed during the pendency of this appeal, and all related cardiac testing has revealed normal results.  Furthermore, during his 2012 VA cardiac examination, the Veteran reported that he does not have a cardiac impairment and believes that his chest pain and heart palpitations are stress-induced.  (Indeed, the Veteran's theory is consistent with a 1994 service treatment record noting that the Veteran's atypical chest pain was probably stress-related.)  The Veteran has also not evidenced any objective indications of his reported generalized weakness and fatigue of his muscles and joints and leg cramps, and he has been clinically assessed as having full motor strength of his extremities.  Thus, without objective evidence of disabilities related to the Veteran's reported symptomatology, service connection for the Veteran's claimed disabilities as manifestations of undiagnosed illnesses cannot be established.  

In so finding, the Board acknowledges its consideration of the submitted statements authored by a certified physician assistant who reports that he was the primary care giver for the Veteran during the Veteran's last three years of service.  In these statements, the physician assistant states his belief that the Veteran's pattern of reported symptoms, including paresthesias, muscles spasms, muscle weakness, and a memory impairment, were manifestations of "Gulf War Syndrome."  However, the physician assistant further states that his referrals to medical specialists revealed various diagnoses attributable to the Veteran's reports symptoms, including carpal tunnel syndrome and spinal root irritation (claims addressed in the remand portion of this decision).  The Board finds that this statement cannot serve as a basis for awarding service connection for undiagnosed illnesses related to the Veteran's claimed conditions, as the physician assistant's statements do not reflect objective indications of disabilities manifested by hip, joint, cardiac, or memory pathology.  Rather, it appears that the physician assistant noted the Veteran's subjective complaints, and not discovering any related observable pathology, referred him to medical specialists, who in turn were able to render diagnoses for some of the Veteran's reported symptoms (i.e. carpal tunnel syndrome, a disability addressed in the remand portion of this decision).  

Thus, as the evidence of record fails to reflect a basis for awarding service connection for the Veteran's claimed hip, joint, leg, cardiac, and memory impairments on either a basis of direct service connection or as manifestations of undiagnosed illnesses, the Veteran's claims are denied.

 
ORDER

Service connection for oral lesions, diagnosed as idiopathic vesicular phenomenon, is granted.

Service connection for a bilateral hip disorder, to include as a manifestation of an undiagnosed illness, is denied.

Service connection for a disorder manifested by memory loss, to include as a manifestation of an undiagnosed illness, is denied.

Service connection for a disorder manifested by generalized weakness and fatigue of the muscles and joints, to include as a manifestation of an undiagnosed illness, is denied.  

Service connection for a disorder manifested by leg cramps, to include as a manifestation of an undiagnosed illness, is denied.

Service connection for a disorder manifested by chest pain and heart palpitations, to include as a manifestation of an undiagnosed illness, is denied.


REMAND

With regard to the remaining claims on appeal, the Veteran may prevail on these claims if the probative evidence reflects diagnoses related to his claimed disorders and there is probative evidence relating these diagnosed disorders to service, or if the claimed condition is not linked to a known clinical etiology and the requirements of 38 C.F.R. § 3.317 are met.  Thus, when last remanding the Veteran's claims, the Board requested that the Veteran be afforded related VA examinations, and that for any diagnosis rendered during that examination, or for any related diagnosis rendered during the appeal period, the examiner offer a medical opinion as to whether the diagnosed disorder is related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

The record reflects that the requested medical examinations were performed in April 2012, and the examiner concluded that the Veteran had no current disorders manifested by shortness of breath, shoulder pain, elbow pain, numbness and tingling in his hands, knee pain, ankle pain, or neck pain.  Accordingly, the examiner offered no opinion regarding the etiology of these claimed disorders.  However, in doing so, the examiner did not acknowledge or address the diagnoses made during the appeal period that are related to the Veteran's claimed disorders, namely restrictive airway disease of unknown etiology, chronic bilateral trapezius muscle strain, chronic brachioradialis tendonitis, carpal tunnel syndrome, bilateral patellar tendonitis, bilateral plantar spurs, and chronic cervical strain.  Moreover, the examiner's finding that the Veteran had no neck disorder is inconsistent with a virtual VA treatment record reflecting April 2012 radiological findings of degenerative cervical spine changes.  Furthermore, while the examiner diagnosed the Veteran to have gastroesophageal reflux disease (GERD) in conjunction with his claim for an acidic stomach, the examiner did not offer a related etiological opinion.  Thus, these claims must be remanded in order to obtain the medical opinions previously requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  

During his April 2012 VA examination, the Veteran reported that he had advised the undersigned Veterans Law Judge of his unwillingness to participate in any further VA examinations.  Moreover, the Veteran likewise apparently refused to participate in his scheduled psychiatric VA examination or undergo radiological studies requested by his examiner, as stated by the 2012 VA examiner.  (The Board notes, however, that the Veteran's April 2012 VA radiological chest and cervical spine studies have been virtually associated with the Veteran's claims file, and these records indicate that the studies were performed in conjunction with a VA examination.)  While no such prior advisory regarding the Veteran's unwillingness to participate in future examinations is of record, either in the form of a submitted statement or in the Veteran's hearing transcript, the Board will not request that the Veteran be reexamined, as he has indicated his unwillingness to do so.  

Additionally, the Veteran's recent VA treatment records should also be obtained, as they may reflect additional or alternative diagnoses related to the Veteran's claimed conditions.  The Veteran's virtual claims file indicates that his VA treatment records were last obtained in September 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from September 2012 to the present.

2.  After associating the above evidence, send the Veteran's claims folder to the examiner who conducted the April 2012 VA examination (or if the examiner is no longer available, a suitable replacement) to request that she prepare an addendum to her report.  The Veteran should not be re-examined, as he has stated that he is unwilling to participate in any further VA examinations. 

The claims files should be made available to and reviewed by the examiner.  The examiner should then opine as to whether it is at least as likely as not that the following disorders, diagnosed during this appeal period which dates from his 1995 discharge from service, had their onset in or are otherwise attributable to service:

(i) restrictive airway disease of unknown etiology, 
(ii) chronic bilateral trapezius muscle strain, 
(iii) chronic brachioradialis tendonitis, 
(iv) carpal tunnel syndrome, 
(v) bilateral patellar tendonitis, 
(vi) bilateral plantar spurs, 
(vii) chronic cervical strain, and 
(viii) GERD.

When rendering these opinions, the examiner should consider the Veteran's report of the onset and continuity of his related symptoms since service.  The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically-sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so, to include the missing facts necessary to render a non-speculative opinion, should be provided.

3.  Then readjudicate the appeal.  For any benefit sought that remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC, and be given the opportunity to respond.   The case should then be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


